Citation Nr: 1115348	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record reflects that the Veteran does not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  

2.  The most competent, credible, and probative evidence of record reflects that the Veteran does not have an acquired psychiatric disorder other than PTSD that is due to an incident or event in military service.  


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a preexisting injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In June 2006, the Veteran filed a formal claim seeking service connection for PTSD.  While the Veteran specifically claimed service connection for PTSD, the Board notes that his claim, based on recent Court determinations, is not limited adjudication for PTSD alone, as the record contains evidence of other psychiatric disorders which may or may not be related to service.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue before the Board is service connection for an acquired psychiatric disorder, to include PTSD and all other psychiatric diagnoses included in the record.

In addition to the general legal criteria for service connection mentioned above, claims for PTSD are evaluated under special guidelines and regulations.  Therefore, the PTSD claim will be discussed separately from the other psychiatric diagnoses of record.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1), (2) (2010).

If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the Veteran engaged in combat, and his stressors are consistent with combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of the claimed in-service stressors.  Under such circumstances, the Veteran's lay testimony regarding the stressor would thus be insufficient, standing alone, to establish service connection.  See Moreau, 9 Vet. App. at 395.

The regulations related to claims for PTSD were recently amended.  They now state:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (2010).

The Veteran has asserted that he currently has PTSD due to his exposure to several stressful events in service.  He has provided testimony and submitted statements containing information regarding the incidents he allegedly participated in or witnessed in service.

At the November 2009 hearing, the Veteran testified that he was exposed to rocket and mortar attacks while stationed at various locations during his Vietnam service, including at Camp Eagle where his unit received sporadic rocket attacks and at Khe Sanh where choppers also transported wounded soldiers off the base every day.  

The Veteran also testified that he observed wounded and dead soldiers and civilians during his military service, including when he received inpatient treatment at the 95th Evacuation Hospital in Da Nang for three weeks in June 1971.  He testified that, in addition to observing injured GIs with missing limbs and blood all over, he also observed that the helicopters were covered with dried blood and other debris.  

The Veteran also testified that, during his first four weeks in Vietnam, he was sent to a Vietnamese village on a search and destroy mission where there was no fire fight but they questioned approximately 50 people.  He also mentioned that, during "P" training, which initiates a person into Vietnam, they were given grenades and told that a person who had been there a week before dropped his grenade into a foxhole and died.  

In addition to the foregoing, the Veteran has reported that he was expected to serve on guard duty with an unloaded machine gun, which made him feel vulnerable.  He also testified that, if he was engaged with the enemy while on guard duty, he had to wait for permission to shoot because there were friendly soldiers beyond their perimeter.  He has also reported several other incidents that he feels were stressful, including seeing puffs of smoke when he arrived at Cam Rahn Bay, which may have been mortars, realizing that his unit, the 101st Airborne Division, was stationed very close to the demilitarized zone, and being locked in a bunker by his fellow service members for 18 to 24 hours.  

While the Veteran has asserted that he has PTSD as a result of these stressful events, review of the record reveals the Veteran does not have a competent, credible, and probative diagnosis of PTSD.  

The evidentiary record contains VA outpatient treatment records which document treatment the Veteran has received for various psychiatric disorders, which will be discussed later in this decision.  However, with respect to the Veteran's PTSD claim, the Board finds probative that the treatment records do not contain a diagnosis of PTSD.  A November 2007 treatment record reflects that the Veteran was attending PTSD classes and a June 2008 treatment record notes that the Veteran had PTSD symptoms; however, the treatment records do not contain an actual diagnosis of PTSD based on military, or even non-military, stressors rendered pursuant to the DSM-IV.  

Similarly, the evidentiary record contains a February 2008 statement from a Dr. R.C., which suggests that the Veteran may suffer from PTSD.  The statement reflects that Dr. R.C. has provided the Veteran psychotherapy for treatment of impairments related to a traumatic brain injury (TBI), depression, and adjustment to disability and that she has noted the Veteran's report of symptoms consistent with PTSD.  However, she specifically stated that she has not conducted a formal psychological assessment for PTSD and recommended that the Veteran be provided a formal evaluation for PTSD.  Therefore, the February 2008 statement from Dr. R.C. and the treatment records referring to symptoms and treatment for PTSD symptoms are not considered competent diagnoses of PTSD.  

In support of his claim, the Veteran relies primarily upon a September 2009 private medical opinion from Dr. J.R.T., which notes the Veteran's personal and military history, including his report of surviving rocket attacks during his service at Camp Eagle and Khe Sahn and his report of witnessing wounded soldiers during service.  In evaluating whether the Veteran met the DSM-IV criteria for PTSD, Dr. J.R.T. noted that the Veteran met criteria B (re-experiencing the traumatic event), C (persistent avoidance of stimuli associated with the trauma), D (persistent symptoms of increased arousal), and E (duration of the previous symptoms); however, he stated that it was unclear if the Veteran met criteria A (exposure to a traumatic event to which the person responds with fear, helplessness, or horror) because (1) the Veteran mentioned that he was always high when he was in Vietnam and (2) his exposure to rocket and mortar attacks at Khe Sahn cannot be verified.  

In summarizing his findings, Dr. J.R.T. diagnosed the Veteran with polysubstance dependence in sustained full remission, possible PTSD with verification of stressors, and cognitive disorder, not otherwise specified, secondary to a traumatic brain injury (TBI), again stating that the Veteran "may" meet the DSM-IV criteria for PTSD if his traumatic incidents can be verified.  

Dr. J.R.T.'s September 2009 report is considered competent medical evidence; however, the Board finds that the credibility and probative value of his PTSD diagnosis is significantly lessened for the following reasons.  As noted, Dr. J.R.T. stated that the Veteran may meet the DSM-IV criteria for PTSD if his traumatic incidents can be verified.  The Board finds that this statement, and thus, the diagnosis contained therein, is rationally unsound because a diagnosis of PTSD can be rendered with or without verified military stressors.  Indeed, the DMS-IV only requires that criteria A involve a traumatic event to which a person responds with fear, helplessness, or horror, not that the traumatic event be verified.  However, Dr. J.R.T.'s statement suggests that the Veteran only meets the criteria for PTSD if his military stressors can be verified, which also suggests that the Veteran's symptoms do not, otherwise, meet the diagnostic criteria for PTSD.  

In this context, the Board also finds probative that Dr. J.R.T. consistently uses the words "may" and "possible" in describing whether the Veteran meets the criteria for PTSD, which amounts to no more than speculation as to whether the diagnostic criteria for PTSD have been met.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  As a result, the Board ascribes no probative weight to Dr. J.R.T.'s September 2009 diagnosis of "possible PTSD."  

Simply stated, no one wound suggest that it is impossible that the Veteran "may have" PTSD, but that is not the question in this case.  The critical question is whether it is least as likely as not that the Veteran has PTSD. 

Given the foregoing, the Board finds that the credibility of Dr. J.R.T.'s diagnosis of possible PTSD lacks credibility, given that the diagnosis is rationally unsound.  The Board also finds that Dr. J.R.T.'s diagnosis has no probative value, given the consistent use of speculative language in rendering the diagnosis.  

There is no other competent lay or medical evidence containing a diagnosis of PTSD included in the record.  The Veteran and his wife have submitted lay statements which indicate their belief that the Veteran is suffering from PTSD; however, PTSD is not the type of condition which may generally be rendered by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV; there is no indication that either the Veteran or his wife were reporting a contemporaneous medical diagnosis; and there is no indication that they have described symptoms which were later supported by a competent, credible, and probative diagnosis by a medical professional.  See Jandreau, supra.  

Instead, the Board finds the preponderance of the most competent, credible, and probative evidence of record reflects that the Veteran does not meet the diagnostic criteria for PTSD.  In evaluating the ultimate merit of this claim, the Board finds that the August 2010 VA examination is the most competent, credible, and probative evidence of record regarding the Veteran's current diagnosis.  Indeed, the VA examiner reviewed the claims file and noted the Veteran's personal and military history, including his report of drinking and smoking marijuana and heroin while on duty, experiencing mortar attacks throughout service, and observing wounded soldiers in the hospital.  The August 2010 VA examiner stated that, while the incidents involving the mortar attacks and observing wounded soldiers were upsetting, neither incident probably rises to the level of criteria A stressors, noting the Veteran's report that being in Vietnam was the most stressful for him.  In this context, the VA examiner also noted that there is significant doubt regarding the Veteran's perceptions of these experiences since he was using marijuana and heroin at the time.  

Similarly, the VA examiner found that criteria B was not met because, while the Veteran reported having nightmares about mortar attacks, seeing "a gook," and being out of ammunition, he was unable to provide relevant information or descriptions regarding times when he becomes emotionally upset when observing things that remind him of Vietnam or physical reactions related to reminders or stressors.  Likewise, the VA examiner found that criteria C was not met because the Veteran could not provide or describe relevant examples of his avoiding thoughts about his Vietnam experiences, activities in which he is no longer involved, or how he feels emotionally numb.  Finally, the VA examiner found that criteria D was not met because, while he reported being angry and verbally aggressive at times, he stated that his concentration problems may have started before the military.  

In summary, the August 2010 VA examiner stated that it is less likely as not that the Veteran has PTSD or a related disorder, noting that, while it is possible the Veteran may have symptoms of PTSD, he is unable to articulate them in credible or understandable manner.  The examiner also noted that the Veteran indicated that he "loves to hear" about war stories, which would be highly inconsistent with someone who has combat-related PTSD.  The VA examiner stated that the most parsimonious explanation for the Veteran's symptoms is some type of psychotic disorder, with an underlying bipolar affective component, given his description of feeling invincible.  Nevertheless, the VA examiner opined that the Veteran's psychotic disorder is not related to military trauma.  

As noted, the August 2010 VA examiner reviewed the claims file and conducted a comprehensive mental status examination consistent with DSM-IV.  The VA examiner also specifically addressed each diagnostic criterion for a diagnosis of PTSD and provided examples of how the Veteran did not meet the criterion.  In this context, the Board finds probative that the VA examiner considered the Veteran's reported stressors and current symptoms and specifically determined that he did not meet the criteria for PTSD.  Therefore, based on the foregoing, the Board finds the August 2010 VA examination is the most competent, credible, and probative evidence of record regarding the Veteran's current psychiatric diagnosis.  

In making this determination, the Board finds probative that the psychologist who conducted the August 2008 VA PTSD examination also determined that the Veteran did not meet the criteria for PTSD, due to largely the same reasons, including the lack of a traumatic experience consistent with criteria A.  See August 2008 VA examination report.  The August 2008 VA examination report is also considered competent, credible, and probative as to the Veteran's current psychiatric diagnosis, as the August 2008 VA examiner was aware of all relevant facts in this case due to his review of the claims file and examination of the Veteran.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran has a current diagnosis of PTSD.  Without a diagnosis of PTSD, VA need not determine whether the Veteran's reported stressors can be verified, since the Veteran's PTSD claim may only be granted if he has a current diagnosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this regard, while some of the Veteran's reported stressors involve his "fear of hostile military activity," as contemplated by the amended PTSD regulations, the Board notes that no VA or VA contracted psychiatrist or psychologist has evaluated the Veteran and determined that any reported stressor involving fear of hostile military activity is adequate to support a diagnosis of PTSD and that his current symptoms are related to any such stressor.  In fact, the most competent, credible, and probative evidence of record relates the complete opposite finding, i.e., that the Veteran's reported stressors do not rise to the level to be consistent with criteria A for PTSD.  See VA examination reports dated August 2008 and August 2010.  In any event, as the Board has found that the Veteran does not have PTSD, the stressors associated with his service (no matter what they are) will not provide a basis to grant service connection for a disability that does not, at this time, exist.   

In addition to the foregoing, the Board notes that the evidentiary record reflects that the Veteran has been variously diagnosed with an organic brain syndrome, cognitive disorder, major depressive disorder, and anxiety disorder.  See VA outpatient treatment records dated from November 2004 to June 2009.  However, the evidence reflects that the diagnoses of organic brain syndrome and cognitive disorder have specifically been attributed to a post-service traumatic brain injury incurred following a motor vehicle accident in 1996, and there is no competent lay or medical evidence of record which reflects that these diagnoses may be related to the Veteran's military service.  See January 2006 and July 2008 VA treatment records.  

In this regard, the Board also notes that the treatment records reflect that the Veteran's organic brain syndrome includes depression and a cognitive disorder and, further, that the Veteran's depression includes anxiety features.  There is no opposing medical or lay evidence of record that shows that these various psychiatric disabilities are or have been attributed to the Veteran's military service.  In fact, the most competent, credible, and probative evidence of record regarding the Veteran's current psychiatric diagnosis, the August 2010 VA examination, specifically reflects that the Veteran's psychotic disorder is not related to military trauma.  Therefore, the Board finds the preponderance of the evidence reflects that the Veteran's diagnoses of organic brain syndrome, cognitive disorder, major depressive disorder, and anxiety disorder are not related to his military service.  This finding is consistent with the post-service medical record, which clearly indicates a problem that began many years after service with no connection to service.   

In summary, the Board finds the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder, including PTSD, that is related to his military service.  The preponderance of the most competent, credible, and probative evidence of record reflects that the Veteran does not meet the DSM-IV criteria for PTSD and that his other variously diagnosed psychiatric disabilities are not related to his military service.  As a result, the Veteran's claim must be denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The July 2006 letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, VA outpatient treatment records dated from 2004 to 2009, and treatment records and statements from private physicians who have treated the Veteran since service.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In addition, the Veteran was afforded VA examinations in August 2008 and August 2010 in conjunction with this claim, and he was also afforded an opportunity to set forth his contentions at the hearing before the undersigned in November 2009.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for an acquired psychiatric disability, including PTSD, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


